IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36817

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 510
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 15, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARGARITA TOMISITA ZEPEDA,                       )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. R. Barry Wood, District Judge.

       Judgment of conviction and unified sentence of thirteen years, with a minimum
       period of confinement of three years, for forgery, affirmed; order denying
       I.C.R. 35 motion for reduction of sentence, affirmed.

       Greg S. Silvey, Kuna, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Margarita Tomisita Zepeda pled guilty to forgery. I.C. § 18-3601. The district court
sentenced Zepeda to a unified term of thirteen years, with a minimum period of confinement of
three years. Zepeda filed an I.C.R 35 motion, which the district court denied. Zepeda appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,


                                                1
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Zepeda’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Zepeda’s judgment of conviction and sentence, and the district court’s order
denying Zepeda’s Rule 35 motion, are affirmed.




                                                     2